DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0110721 A1 to Nothacker et al. (“Nothacker”).
As to claims 1 and 13, Nothacker discloses detection system for detecting at least ethanol in human sweat, the detection system comprising: 
at least one sensor comprising an electrochemical gas sensor, wherein the at least one sensor is configured for detecting ethanol (see [0039] and [0054]); 
5a measuring chamber with a waterproof, gas-permeable diffusion membrane, wherein the measuring chamber and the waterproof, gas-permeable diffusion membrane (see [0050]-[0053]) are configured such that substances excreted by the user via the user's skin are fed through the waterproof, gas-permeable diffusion membrane to the at least one sensor (see [0042]); and 
at least one seal configured to be brought into direct contact with the skin of a user and to 10protect at least the measuring chamber from environmental effects (see Fig 3A, element 113 and [0044]).  
As to claim 11, Nothacker further discloses wherein the detection system detects ethanol in the sweat of a user of the detection system (see [0039]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker in view of US 7,615,139 B2 to Kiesele et al. (“Kiesele”).
	As to claim 2, Nothacker further discloses wherein the at least one sensor comprises an electrode system comprising: a first working electrode for the selective detection of ethanol from the user from substances excreted by the user via his skin; a counter electrode; a reference electrode for maintaining a potential at the working electrode (see [0052]) but fails to disclose a second working electrode, which is configured to electrochemically process gases entering the measuring chamber from an area surrounding the detection system so as to protect the reference electrode from an effect of the gases.  
	However, Kiesele discloses such a sensor (see [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Nothacker with the protective electrode of Kiesele in order to achieve the predictable result of maintaining a constant reference potential.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker in view of US 2016/0000361 A1 to Shnaper et al. (“Shnaper”).
As to claim 3, Nothacker fails to disclose a second sensor arranged to contact an area surrounding the detection system in order to detect possibly occurring interfering gases from the area surrounding the detection system; and a control unit to mathematically compare measured values of the interfering gases, which measured values are detected by the second sensor, with measured values of the at least one sensor.  
However, in a similar invention, Shnaper does so ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Nothacker with the differential sensing of Shnaper in order to achieve the predictable result that is a reading that is less sensitive to environmental presence of analyte.
As to claim 4, while neither Nothacker nor Shnaper discloses wherein the control unit is configured to activate the second sensor only when the at least one sensor detects ethanol. However, turning things on only when they are needed is not new. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to achieve the predictable result of saving power.
As to claim 5, Nothacker fails to disclose wherein the at least one sensor and the second sensor are configured as amperometric multielectrode sensors; however, this would amount to a mere duplication of parts given that Nothacker already discloses an amperometric multielectrode sensor (see [0058]). Such duplication of parts has been held to only require routine and obvious skill. See MPEP 2144.04.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker in view of US 2011/0266160 A1 to Campbell et al. (“Campbell”).
As to claim 6, Nothacker fails to disclose  least one heating element configured to heat the measuring chamber in at least some areas.  Such a heater is disclosed by Campbell (see [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Nothacker with the heater of Campbell in order to achieve the predictable result of making the device more accurate by standardizing measurement conditions.

Allowable Subject Matter
Claims 7-10, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791